           Case 2:19-cv-10806-DSF-MAA Document 11 Filed 01/02/20 Page 1 of 1 Page ID #:77
 Attorney or Party without Attorney:                                                                                 For Court Use Only
 BROWNE GEORGE ROSS LLP
 KEITH J. WESLEY (SBN: 229276)
 2121 Avenue of the Stars, Suite 2800
 Los Angeles, CA 90067
   Telephone No: 310-274-7100

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT
 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
     Plaintiff:   ATARI INTERACTIVE, INC.
 Defendant:       RAGEON, INC.

           PROOF OF SERVICE                   Hearing Date:             Time:            Dept/Div:       Case Number:
                                                                                                         2:19-cv-10806


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Complaint, Civil Cover Sheet, Notice of Assignment to United States Judges,
      Notice to Parties of Court-Directed ADR Program, Standing Order for Cases Assigned to Judge Dale S. Fischer, Report on the
      Filing or Determination of an Action Regarding a Patent or Trademark, Report on the Filing or Determination of an Action or
      Appeal Regarding a Copyright, Certification and Notice of Interested Parties (LOCAL RULE 7.1-1)

3.    a.    Party served:     RAGEON, INC.
      b.    Person served:    MAI YANG, AUTHORIZED AGENT/COGENCY GLOBAL INC., REGISTERED AGENT
                              [Served under F.R.C.P. Rule 4.]

4.    Address where the party was served:       1325 J Street, Suite 1550, Sacramento, CA 95814

5.    I served the party:
      a. By personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Dec 27 2019 (2) at: 01:03 PM

6. Person Who Served Papers:
   a. Jacobbi Williams (1314, Alameda County)                                             d. The Fee for Service was: $213.34
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                12/31/2019
                                                                                    (Date)                               (Signature)




                                                                     PROOF OF                                                               4123700
                                                                      SERVICE                                                             (4237389)
